Citation Nr: 0207934	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  98-08 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as due to nicotine 
dependence.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from August 1954 to May 
1959. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in February 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which denied (as not 
well grounded) a claim for service connection for COPD due to 
tobacco use.  The veteran entered notice of disagreement with 
this decision in April 1998; the RO issued a statement of the 
case in May 1998; and the veteran entered a substantive 
appeal, on a VA Form 9, which was received in June 1998. 

The February 1998 RO rating decision also denied a claim of 
entitlement to special monthly pension based on the need for 
aid and attendance.  During the pendency of the claim, 
however, a December 1998 hearing officer decision reflects 
that aid and attendance benefits were granted.  


FINDINGS OF FACT

1.  All evidence necessary to decide the service connection 
claim on appeal has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim 
addressed on the merits in this decision, obtained all 
relevant evidence designated by the veteran, and provided him 
VA medical examinations in order to assist him in 
substantiating his claim for VA compensation benefits.

2.  The weight of the evidence of record on the question of 
whether nicotine dependence was incurred in active duty 
service is in relative equipoise.

3.  The veteran's COPD is etiologically related to smoking 
due to nicotine dependence.


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, COPD is due to nicotine dependence incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2001); 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. 
§ 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
Board finds that, in this appellant's case, the requirements 
of the Veterans Claims Assistance Act of 2000 and 
implementing regulations have been met.  

In a September 1997 letter to the veteran, the appealed 
February 1998 rating decision, a December 1998 hearing 
officer decision, the statement of the case, and supplemental 
statements of the case, the RO advised the appellant of what 
must be demonstrated to establish service connection for COPD 
based on nicotine dependence.  The March 2000 Board remand 
also served to inform the veteran and his representative of 
the need to submit medical evidence supporting his contention 
that his COPD was the result of nicotine dependence acquired 
during active service or as a result of service.  In an 
October 1997 Statement in Support of Claim, the veteran 
indicated that he understood he needed to submit a statement 
from a medical doctor providing diagnosis of a current 
disability and an opinion that such disability was the result 
of tobacco use during active military service or as a result 
of nicotine dependence incurred during active military 
service.  The Board finds that the RO has obtained, or made 
reasonable efforts to obtain, all records or other evidence 
which might be relevant to the veteran's claim, and the 
veteran has not identified any additional records or other 
evidence which has not been obtained.  The veteran was 
afforded a personal hearing before the RO in November 1998.    

VA afforded the veteran VA medical examinations in January 
and March 2001, including medical opinions as to the etiology 
of currently diagnosed COPD rendered in September 1997, April 
2000, and March 2001.  Additionally, outpatient treatment 
records also reflect pertinent histories and medical 
diagnoses.  Accordingly, no further notice to the veteran or 
assistance in acquiring additional evidence is required by 
the new statute and regulations.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2001).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2001).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001). 

In February 1993, VA's General Counsel held that direct 
service connection may be granted if the evidence shows 
injury or disability resulting from tobacco use during 
service.  VAOPGCPREC 2-93.  VAOPGCPREC 2-93 held that whether 
nicotine dependence was a disease for compensation purposes 
was an adjudicative matter to be resolved by adjudicative 
personnel based on accepted medical principles.  The VA Under 
Secretary for Health subsequently concluded that nicotine 
dependence may be considered a disease for VA compensation 
purposes. See USB Letter 20-97-14 (July 24, 1997).  

Subsequently enacted legislation prohibits service connection 
of a disability on the basis that it resulted from disease 
attributable to the use of tobacco products by a veteran 
during his or her service. 38 U.S.C.A. § 1103 (West Supp. 
2001); 38 C.F.R. § 3.300 (2001).  This statute and its 
implementing regulation, however, apply only to claims filed 
after June 9, 1998; the veteran herein filed his service 
connection claim in September 1997.  Where, as in this case, 
a law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
(generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary). Because the 
veteran's claim was filed in September 1997, the Board will 
consider the law as it existed prior to June 9, 1998.

Service connection may also be granted for a disorder found 
to be proximately due to, or the result of, a service-
connected disability, including on the basis of aggravation.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  
Secondary service connection may be established for 
disability due to tobacco use if the evidence shows that the 
veteran incurred nicotine dependence in service.  See 
VAOPGCPREC 19-97.  Service connection may be granted on a 
secondary basis if competent medical evidence indicates that 
the claimed illness had its origin in tobacco use subsequent 
to service, but the veteran developed a nicotine dependence 
during service which led to the continued tobacco use after 
service.  Once nicotine dependence in service is established, 
the issue becomes whether the current illness may be 
considered secondary to service-incurred nicotine dependence 
pursuant to 38 C.F.R. § 3.310.  See VA VAOPGCPREC 19-97; see 
also 38 U.S.C.A. § 7104(c) (West 1991) (VA is statutorily 
bound to follow the precedential opinions of VA General 
Counsel); Davis v. West, 13 Vet. App. 178, 183 (1999).  

The two principal questions which must be answered by 
adjudicators in resolving a claim for benefits for tobacco-
related disability or death secondary to nicotine dependence, 
therefore, are: (1) whether the veteran acquired a dependence 
upon nicotine during service; and (2) whether nicotine 
dependence which arose during service may be considered the 
proximate cause of claimed disability or death occurring 
after service.

With regard to the question of whether the veteran acquired a 
dependence upon nicotine during service, the veteran contends 
that he first began smoking in service in February 1955, that 
as a result he became addicted to tobacco during service, and 
that he continued smoking after service separation due to 
this nicotine dependence.  The veteran has reported and 
testified that he did not smoke prior to service, he began 
smoking during service, and he continued smoking after 
service until he quit in 1989.  For example, at a personal 
hearing at the RO in November 1998, the veteran testified 
that he first started smoking in service in 1955, that he was 
issued c-rations in service that included cigarettes, that 
many service members smoked, and that he continued to smoke 
after service separation until September 1989.  During a VA 
hospitalization from January to February 1998, the veteran 
reported a history of having begun smoking 43 years before 
(or in 1955 during service), with a subsequent three pack per 
day history, and that he quit in 1989.  As there is no 
contradictory evidence of record to rebut the veteran's 
written assertion and testimony of having begun smoking in 
service in February 1955, the Board finds the veteran's 
history in this regard to be credible. 

The medical evidence of record reflects that in October 1988 
during VA outpatient treatment for smoking cessation the 
veteran was provisionally diagnosed with COPD with "tobacco 
abuse," although no etiology was indicated.  A March 2001 VA 
respiratory examination report reflects the history of onset 
of smoking by the veteran in service in 1955, which continued 
in service and after service until 1989, and that, at service 
separation, the veteran was smoking two packs of cigarettes 
per day.  The VA examiner's diagnosis included COPD.  The 
examining VA physician offered the medical opinion that 
"[s]moking two packs per day at the time of discharge from 
the service would in my opinion qualify as nicotine 
dependence."  Based on this evidence, to include the absence 
of any inservice, contemporaneous indications of nicotine 
dependence, the Board finds that the weight of the competent 
medical evidence of record on the question of whether 
nicotine dependence was incurred during active duty service 
is in relative equipoise.  Resolving such reasonable doubt in 
the veteran's favor, the Board finds that the veteran 
incurred nicotine dependence in service which continued until 
about 1989.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.102.  

With regard to the second question, the veteran contends that 
his currently diagnosed COPD is due to his smoking from 1955 
to 1989, which in turn is due to his nicotine dependence in 
service.  The weight of the competent medical evidence 
reflects that the veteran's COPD is etiologically related to 
smoking from 1955 to 1989, which in turn is due to nicotine 
dependence which began in service.  On a form received in 
October 1997, a VA physician (who later performed the March 
2001 VA respiratory examination) opined that the veteran was 
"disabled secondary to severe COPD which is a direct result 
of smoking cigarettes."  An April 2000 letter by another VA 
physician notes a history by the veteran of starting to smoke 
in service, and offered the opinion that the veteran was 
"disabled secondary to severe COPD which is a direct result 
of smoking cigarettes."  A January 2001 VA examination 
report reflects a relevant diagnosis of COPD, but did not 
include a medical opinion regarding etiology.  The physician 
at the March 2001 VA respiratory examination included the 
opinions that there was a long and well-documented 
association with COPD and tobacco use, and that "almost 
certainly" the veteran's COPD was secondary to his tobacco 
use.  Coupled with the VA examiner's March 2001 opinion that 
the veteran had nicotine dependence at service separation, 
the Board finds that the weight of the medical evidence 
demonstrates that the veteran's currently diagnosed COPD is 
etiologically related to his smoking from 1955 to 1989, which 
in turn is etiologically related to nicotine dependence which 
began in service and lasted until about 1989.  

For these reasons, and with the resolution of reasonable 
doubt in the veteran's favor, the Board finds that the 
veteran's COPD is due to nicotine dependence incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303; 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).  


ORDER

Service connection for COPD, as due to nicotine dependence 
incurred in service, is granted. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

